
	
		III
		112th CONGRESS
		1st Session
		S. RES. 24
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Merkley (for himself
			 and Mr. Udall of New Mexico) submitted
			 the following resolution; which was ordered to lie over under the
			 rule
		
		RESOLUTION
		To propose a standing order to govern
		  extended debate.
	
	
		1.Standing order for extended
			 debate
			(a)Standing
			 orderThis section shall be a
			 standing order of the Senate.
			(b)Rules for
			 extended debate
				(1)In
			 generalIf a question to
			 close debate on a measure, motion, or other matter is decided in the negative
			 and a majority of senators present and voting have voted to bring debate to a
			 close, the extended debate procedures under this section shall be in order at
			 any time if that measure, motion or other matter has continued as the only
			 pending business subsequent to the vote against closing debate.
				(2)Closing
			 debateUnder the circumstances described in paragraph (1), it
			 shall be in order for the Majority Leader or his designee to move to bring
			 debate on the pending measure, motion, or other matter to a close on the
			 grounds that no Senator seeks recognition to debate the matter. Immediately
			 after the motion is made and before putting the question thereon, the Presiding
			 Officer shall immediately inquire whether any Senator seeks recognition for the
			 purpose of debating the matter on which the Senate had previously voted against
			 closing debate. If a Senator seeks recognition for that purpose, the Presiding
			 Officer shall announce that the Senate is proceeding under extended debate and
			 shall recognize a Senator who seeks recognition for debate. After the Presiding
			 Officer’s announcement under the preceding sentence the Senate shall continue
			 to proceed under extended debate subject to paragraph (3).
				(3)Extended
			 debate
					(A)In
			 generalIf the Senate enters into extended debate under this
			 paragraph, no dilatory motions, motions to suspend any rule or any part
			 thereof, nor dilatory quorum calls shall be entertained.
					(B)Conditions for
			 ending debateIf during extended debate the proceedings described
			 in either subparagraph (C), (D), or (E) occur and unless the Majority Leader or
			 his designee withdraws the motion made under paragraph (2), the Senate shall
			 proceed immediately to vote on that motion or to vote at a time designated by
			 the Majority Leader or his designee within the next four calendar days of
			 Senate session. When voted on, that motion shall be decided by a majority of
			 Senators chosen and sworn.
					(C)Debate
			 endsIf, at any point during extended debate when no Senator is
			 recognized, no Senator seeks recognition, the Presiding Officer shall renew the
			 inquiry as to whether a Senator seeks recognition and shall recognize a Senator
			 who seeks recognition for the purpose of debate. If no Senator then seeks
			 recognition (or if no Senator sought recognition in response to the Presiding
			 Officer’s inquiry under paragraph (2)), the Senate shall dispose of the motion
			 of the Majority Leader (or his designee) to bring debate to a close pursuant to
			 paragraph (2), in the manner specified in subparagraph (B).
					(D)Quorum
			 calls
						(i)QuestionIf,
			 at any point during extended debate, a Senator having been recognized raises a
			 question of the presence of a quorum, the Presiding Officer shall renew the
			 inquiry as to whether a Senator seeks recognition, and shall recognize a
			 Senator who seeks recognition for debate.
						(ii)DispositionIf
			 no Senator then seeks recognition for debate under clause (i)—
							(I)the Presiding
			 Officer shall direct the Clerk to call the roll;
							(II)upon the
			 establishment of a quorum, the Senate shall dispose of the motion of the
			 Majority Leader (or his designee) to bring debate to a close pursuant to
			 paragraph 1 in the manner specified in subparagraph (B); and
							(III)if the Senate
			 adjourns for lack of a quorum, then when the Senate next convenes and the
			 morning hour or any period for morning business is expired or is deemed to be
			 expired, the Senate shall dispose of the motion of the Majority Leader (or his
			 designee) made to bring debate to a close pursuant to paragraph (2) in the
			 manner specified in subparagraph (B).
							(E)Motions
						(i)In
			 generalIf at any point during extended debate a Senator having
			 been recognized moves to adjourn, recess, postpone the pending matter, or
			 proceed to other business and unless the motion is made or seconded by the
			 Majority Leader or his designee, the Presiding Officer shall renew the inquiry
			 as to whether a Senator seeks recognition, and shall recognize a Senator who
			 seeks recognition for debate, and said motion shall be considered withdrawn. If
			 no Senator then seeks recognition for debate, then the Presiding Officer shall
			 immediately put the question on the motion offered, unless the vote is delayed
			 as provided in clause (ii).
						(ii)ReconveningIf
			 the Senate agrees to a motion to adjourn or recess it shall resume
			 consideration of the pending measure, motion or other matter pending at the
			 time of adjournment or recess when it first takes up business after it next
			 reconvenes, and the Senate shall still be in a period of extended debate. Upon
			 the negative disposition of the motion to adjourn, recess, postpone, or proceed
			 to other business and unless such motion was made by the Majority Leader or his
			 designee, the Senate shall dispose of the motion of the Majority Leader (or his
			 designee) to bring debate to a close pursuant to paragraph (2) in the manner
			 specified in subparagraph (B).
						(iii)DelayDuring
			 a period of extended debate, the Majority Leader or his designee may delay any
			 vote until a designated time within the next 4 calendar days of Senate session,
			 and any votes ordered or occurring thereafter shall likewise be delayed.
						(4)Final
			 dispositionIf the motion of the Majority Leader to bring debate
			 to a close pursuant to paragraph (2) is agreed to by a majority of Senators
			 chosen and sworn, the Presiding Officer shall announce that extended debate is
			 ended and that the measure, motion, or other matter pending before the Senate
			 shall be the unfinished business to the exclusion of all other business until
			 disposed of and further proceedings on the measure, motion or other matter
			 shall occur as if the Senate had decided to invoke cloture. If the Majority
			 Leader withdraws the motion to bring debate to a close pursuant to paragraph
			 (2) or that motion is not agreed to by a majority of Senators chosen and sworn
			 the Presiding Officer shall announce that extended debate is ended.
				
